Title: To Thomas Jefferson from Blair McClenachan, 10 October 1803
From: McClenachan, Blair
To: Jefferson, Thomas


          
            Sir,
            Philadelphia 10th Octr: 1803
          
          The discharge of sums of Money, for the payment of which, my name had been engaged in behalf of another, has brought before me the dreadful prospect of want, or dependance during the remainder of my days; notwithstanding this, only for the sense I entertain of your goodness, I should not be induced by my circumstances, however adverse, to give you this trouble.
          By Mr: Clay’s occupancy of his seat in Congress, his Office as a Commissioner of Bankruptcy will become vacant, were you Sir, to deem me worthy of that place, I would endeavour to shew my gratitude, in the manner most acceptable to you, by a faithful discharge of my duty.
          I Pray you to accept the assurence of my most profound respect
          
            
              Blair Mclenachan
            
          
        